Title: To James Madison from John Nicholson, 24 February 1811 (Abstract)
From: Nicholson, John
To: Madison, James


24 February 1811. Seeks employment in the “contemplated new territory of Mobile.” Would request the position of secretary but does not wish to stand in the way of his friend Thomas Gales, who is already a candidate. Considers himself qualified for a judgeship but would accept a position inferior to that. “I have for several years past been troubled with a pulmonary complaint, and I find it gains ground on me so fast that I am convinced I never shall get rid of it unless in a southern climate.… Prudence requires my keeping within doors more than is compatible with the duties of a representative.” Has some knowledge of the law but his health has prevented him from practicing much over the last three years. Promises to call on JM in a day or two for information.
